Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-6, 8-16, 18-26, and 28-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Board Decision on 10/04/2021 has been considered and appropriate action is hereby taken to follow the decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petersen et al. US 20120131185 A1 teaches an Advanced Intelligence Engine (title).
Medhi et al. US 20120023429 A1 teaches management of system performance (title).
Baum et al. US 20080215546 A1 teaches a Time Series Search Engine (title).
Zhu et al. US 20080301095 A1 teaches managing the processing of extracted data (title).
Ginter et al. US 20050015624 A1 teaches event monitoring and management (title).
Cohen et al. US 20030115333 A1 teaches analyzing system visitor activities (title).
Kubaitis et al. US 20010032205 A1 teaches extraction and organizing selected data from sources on a network (title).
Kimoto et al. US 20090265424 A1 teaches log collecting/analyzing system with separated functions of collecting log information and analyzing the same (title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 14, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152